Citation Nr: 1503317	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-24 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.  

2.  Entitlement to service connection for hepatitis B.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to July 1970, which included service in Vietnam from July 1969 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and March 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

The Board notes that the Veteran's appeal originally included a claim for posttraumatic stress disorder (PTSD).  However, in a November 2013 rating decision, the RO granted service connection for that disorder.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the RO's November 2013 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

In September 2014, the Veteran submitted August 1999 private treatment records.  The RO received these treatment records following their issuance of a November 2013 supplemental statement of the case (SSOC) and did not review this new evidence in a subsequent SSOC.  The Veteran and his representative have not submitted a waiver of the RO's initial consideration of the evidence; however, the Board notes that those records are merely duplicative of evidence already of record and considered by the RO.  The Veteran originally filed these August 1999 treatment records with his March 2010 peripheral neuropathy claim.  Therefore, the Board may proceed with review of the case.

A review of the Veteran's Virtual VA claims file reveals the hearing transcript and VA treatment records dated from January 2011 to July 2013; however, the RO considered these records in the November 2013 SSOC.  The Veterans Benefits Management System only contains documents that are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for peripheral neuropathy.  He contends that his herbicide exposure in Vietnam has caused his peripheral neuropathy.  His DD 214 does indicate that he served in the Republic of Vietnam from July 1969 to July 1970, and he is therefore presumed to have been exposed to certain herbicide agents there.  

While early onset peripheral neuropathy is on the list of diseases that VA has associated with herbicide exposure at 38 C.F.R. § 3.309(e), 38 C.F.R. § 3.307(a)(6)(ii) requires that early-onset peripheral neuropathy become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active service.  However, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

The Veteran and his wife both testified as to the early onset of the symptoms of peripheral neuropathy following his separation from service and return from Vietnam in the 1970s.  However, the evidence of record does not indicate a specific date of diagnosis or symptoms supporting manifestation to a degree of 10 percent or more within a year after the Veteran left Vietnam in July 1970.  The evidence of record also does not include a medical opinion addressing whether the Veteran's peripheral neuropathy is otherwise causally or etiologically related to his military service.  Therefore, the Board finds that a VA examination and medical opinion are necessary in this case.  

The Veteran has had a VA examination for his claim of entitlement to service connection for hepatitis B.  While the August 2012 VA examiner discussed the Veteran's in-service treatment for hepatitis A, he did not address any in-service risk factors for exposure to the hepatitis B virus.  The Veteran testified as to his exposure to bloody clothes in the laundry service while in Vietnam and sharing razors with other soldiers while stationed there.  His DD 214 documents his military occupational specialty as a laundry worker.  Therefore, an additional medical opinion is needed.  

Finally, the Veteran testified as to treatment at Jackson-Madison County General Hospital in the 1980s for his peripheral neuropathy.  Additionally, his March 2010 claim for peripheral neuropathy cited onset in June 1997.  While the Veteran has submitted treatment records from Jackson-Madison County General Hospital for treatment in May 1995 and August 1999, there are no records from the 1980s or 1997.  On remand, the AOJ should make attempts to obtain these treatment records.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for either hepatitis or peripheral neuropathy.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  

A specific request should be made for authorization to obtain records from Jackson-Madison County General Hospital for treatment in the 1980s and in 1997.  

If any of the records requested are unavailable, the AOJ should document the claims file to that effect.  

The AOJ should also obtain and associate with the claims file any VA treatment records dated since July 2013.  

2.  After obtaining any outstanding VA or private treatment records, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any peripheral neuropathy that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service in Vietnam.  

The examiner should state whether it is at least as likely as not that the Veteran currently has peripheral neuropathy that is due to his herbicide exposure in service or is otherwise causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After obtaining any outstanding VA or private treatment records, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any hepatitis that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

It should be noted that the Veteran has claimed that sharing razors with other soldiers in service and his work in the laundry exposed him to blood and possibly a hepatitis virus.  His DD 214 confirms his military occupational specialty as that of a laundry worker.  

The examiner should state whether it is at least as likely as not that the Veteran currently has any type of hepatitis that is due to blood exposure in service or is otherwise causally or etiologically related to his military service.  In so doing, the examiner should discuss possible risk factors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

